                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                  SOUTHWESTERN DIVISION

TRYON P. SISSON,                                           )
                                                           )
                            Plaintiff,                     )
                                                           )
vs.                                                        )         Case No. 3:20-cv-005101
                                                           )
MANISH PATEL, et al.,                                      )
                                                           )
                            Defendants.                    )

                                THE MITRA DEFENDANTS’
                       MOTION TO DISMISS THE AMENDED COMPLAINT

           Defendants Manish Patel, Pushpak Patel, Chalak Mitras Group, LLC, Mitra Hedgehog,

LLC, CMG Operations, LLC, Mitra Midwest Operations, LLC, Mitra Camdenton, LLC, Mitra

Neosho, LLC, and Mitra Mt. Vernon, LLC (the “Mitra Defendants”) 1 move to dismiss Plaintiff’s

Amended Complaint under Rule 12(b)(6) for failure to state a claim for relief.

           Plaintiff’s allegations in this case relate to a 2010 transaction for the purchase of a number

of KFC restaurants (including restaurants in Camdenton, Neosho, and Mt. Vernon, Missouri), the

subsequent assignment of the leases for those restaurants, and the alleged failure to pay the full

rent due under those leases, beginning in August 2012. Four of Plaintiff’s five claims are directed

at some, or all, of the Mitra Defendants: Count I (for breach of contract, against all Mitra

Defendants), Count II (for breach of the implied duty of good faith and fair dealing, against Mitra

Hedgehog, LLC), Count III (for tortious interference, against the Patels, Chalak Mitras Group,

LLC, Mitra Hedgehog, LLC, CMG Operations, LLC, and Mitra Midwest, LLC), and Count V (for

civil conspiracy, against all Mitra Defendants and Defendant KFC Corporation).




1
    The Mitra Defendants include all Defendants to this lawsuit with the exception of Defendant KFC Corporation.


                                          1
              Case 3:20-cv-05101-BP Document 45 Filed 01/27/21 Page 1 of 3
        This lawsuit—although it tacks on various time-barred ancillary theories of recovery—is

essentially an action for breach of contract to recover the allegedly overdue rent. The Mitra

Defendants thus bring this motion to narrow the scope of what is truly at stake. Specifically, and

as discussed more fully in the accompanying suggestions in support, the Mitra Defendants move

this Court under Rule 12(b)(6) to dismiss Count I, in part, and Counts II, III, and V, in their entirety,

as time-barred under the applicable statutes of limitations. Several of those claims also require

dismissal for alternative, independent reasons. Finally, Plaintiff’s claims also fail to the extent he

purports to bring them as “attorney-in-fact” for third parties (specifically, on behalf of his wife and

his parents).

        For these reasons, and the reasons set forth in the suggestions in support, the Mitra

Defendants respectfully request that the Court grant their motion and enter such other and further

relief as the Court deems just and proper under the circumstances.


                                                    Respectfully submitted,

                                                    BERKOWITZ OLIVER LLP

                                                    By:        /s/ Stephanie C. Bradshaw
                                                          Jeffrey D. Morris        MO Bar # 45243
                                                          Nick J. Kurt             MO Bar # 52216
                                                          Stephanie C. Bradshaw MO Bar # 67564
                                                          2600 Grand Boulevard, Suite 1200
                                                          Kansas City, Missouri 64108
                                                          Telephone: (816) 561-7007
                                                          Facsimile: (816) 561-1888
                                                          Email: jmorris@berkowitzoliver.com
                                                                   nkurt@berkowitzoliver.com
                                                                   sbradshaw@berkowitzoliver.com

                                                    Attorneys for Mitra Defendants




                                       2
           Case 3:20-cv-05101-BP Document 45 Filed 01/27/21 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send a notice of electronic filing to all counsel
of record.


                                                          /s/ Stephanie C. Bradshaw
                                                      Attorney for Mitra Defendants




                                       3
           Case 3:20-cv-05101-BP Document 45 Filed 01/27/21 Page 3 of 3
